Case: 19-10403      Document: 00515374270         Page: 1    Date Filed: 04/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10403                             April 7, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
SERGIO AGUILAR,

                                                 Plaintiff–Appellant,

v.

SERVICE LLOYDS INSURANCE,

                                                 Defendant–Appellee.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:18-CV-2415


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Sergio Aguilar moves for authorization to proceed in forma pauperis
(IFP) in his appeals of the district court’s judgment dismissing his complaint
for lack of subject-matter jurisdiction. See FED. R. CIV. P. 12(h)(3). Aguilar filed
his complaint accusing Service Lloyds Insurance Company (Service Lloyds) of
fraud and identity theft in connection with his workers’ compensation claim.
Aguilar claimed that the medical reports and workers’ compensation benefits,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10403    Document: 00515374270      Page: 2   Date Filed: 04/07/2020


                                 No. 19-10403

which compensated him for only one percent restriction, were fraudulent
because they referenced false social security and claim numbers. Aguilar
requested that Service Lloyds be required to pay him his correct benefits under
his correct social security and claim numbers.
       In denying leave to appeal IFP, a district court may “incorporate by
reference its decision dismissing the prisoner’s complaint on the merits with or
without supplementation,” which is the procedure used in this case. See Baugh
v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997). By moving to proceed IFP,
Aguilar is challenging the district court’s certification that his appeal is not
taken in good faith. See id. at 202. Our inquiry into whether the appeal is taken
in good faith “is limited to whether the appeal involves legal points arguable
on their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983) (internal quotation marks and citations omitted). By failing
to address the district court’s reasons for dismissing his complaint for lack of
subject-matter jurisdiction or providing any other reason why the district
court’s certification is erroneous, Aguilar has abandoned any challenge he
might have raised regarding the district court’s decision. See Yohey v. Collins,
985 F.2d 222, 225 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Aguilar’s appeal is without arguable merit and is thus frivolous. See
Howard, 707 F.2d at 219-20. His IFP motion is therefore DENIED, and his
appeals are DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH
CIR. R. 42.2.




                                       2